       Case 01-49133-bjh13 Doc 17
                               16 Filed 12/16/20
                                        12/10/20                Entered 12/16/20
                                                                        12/10/20 14:52:26
                                                                                 15:15:03      Page 1 of 1




 The following constitutes the ruling of the court and has the force and effect therein described.




 Signed December 10, 2020                                                   United States Bankruptcy Judge

 ______________________________________________________________________

BTXN 210 (rev. 05/16)
                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS


In Re:                                                      §
Jeffery J. Kelsch                                           §    Case No.: 01−49133−bjh13
                                                            §    Chapter No.: 13
                                          Debtor(s)         §


        ORDER DENYING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS
     The Court finds that Jeffery J. Kelsch filed an Application for Payment of Unclaimed Funds on 11/02/2020 in
the amount of $2,391.68.

      The Court, after review of the application, finds:

     no funds are on record for the claimant
     no documents of proof are provided with the application
     insufficient documentation has been provided with the application
     required Form AO 213 not provided with the application
     the application was not served on the US Attorney
     Other: Invalid mailing address on application and form AO 213.


      It is therefore ORDERED that the Application for Payment of Unclaimed Funds is denied without prejudice.

                                                 # # # End of Order # # #
